Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 28, 2019

                                    No. 04-19-00393-CV

                                 STATE FARM LLOYDS,
                                       Appellant

                                              v.

                                    Stephen A. VEALE,
                                         Appellee

                 From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017-CI-10370
                        Honorable Michael E. Mery, Judge Presiding


                                       ORDER
       Amy Hinds’ notification of late record is hereby NOTED. The reporter’s record is due on
or before September 13, 2019. No Further Extensions absent extraordinary circumstances.



                                                   _________________________________
                                                   Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of August, 2019.



                                                   ___________________________________
                                                   Keith E. Hottle,
                                                   Clerk of Court